. In a former appeal between the same parties,* the Court of Appeals, deeming it proper that the appellant in that appeal should be protected from expenses connected with the proceeding, in remanding the case directed the lower court to allow the appellant costs and counsel fees. It appearing in the lower court, from an agreed statement of facts, that the bill in the case had been filed at the instance of another party, under an agreement that the appellant was to be protected and indemnified against all costs and counsel fees, it was decreed that no counsel fees should be allowed; on appeal, in affirming such decree, it was: Held, that as counsel were not employed by the appellant, and since their services were not rendered on the faith of any agreement on the part of the appellant that they should be paid by him, the appellant had not incurred the expenses of counsel fees for which the allowance provided for in the opinion† was intended to protect him.